Exhibit 10.7

Executive Officer Version

PENTAIR PLC 2012 STOCK AND INCENTIVE PLAN

GRANT AGREEMENT

STOCK OPTIONS

[Name of Grantee]:

The Compensation Committee has awarded you the following grant under the Pentair
plc 2012 Stock and Incentive Plan (the “Plan”).

Grant Information

Number of Stock Options Granted:                         

Expiration Date: 10th anniversary of the Date of Grant

Vesting Schedule: The options vest over the following schedule:

             of the options on the             

             of the options on the             

             of the options on the             

Type of Option: Incentive stock options to the extent permitted under the Plan

Specific terms of this grant not described above, such as the Date of Grant and
the Grant Price, are set forth in the cover letter that accompanies this grant
agreement.

Terms and Conditions of this Grant

 

  •   Your Stock Options may be exercised only after they become vested. Your
Stock Options may not be exercised after the expiration date set forth above, or
the earlier date that these Stock Options terminate in connection with your
termination of service in accordance with the terms of the Plan. Stock Options
can only be exercised if the Fair Market Value of the Shares being exercised
exceeds the grant price for those Shares.

 

  •   If your service with the Company terminates (for any reason except for
Cause), you may exercise those Stock Options which have vested as of the last
day of your service for up to 90 days after your termination date or, if
earlier, the expiration date of the Stock Options. Exceptions are made for
termination of service due to such reasons as death, Retirement or Disability,
in accordance with the terms of the Plan. If your service with the Company
terminates for Cause, all of your Stock Options (both vested and unvested) shall
terminate no later than your last day of service. In addition, if after your
service terminates the Company determines that your service could have been
terminated for Cause had all relevant facts been known at the time of your
termination, then the Company may terminate all of your Stock Options (whether
vested or unvested) immediately upon such determination, and you will be
prohibited from exercising your Stock Options thereafter. In such event, you
will be notified of the termination of your Stock Options.



--------------------------------------------------------------------------------

  •   You have no shareholder rights (e.g. dividends, voting) with respect to
the underlying Shares you may purchase by the exercise of these Stock Options
until after you have purchased the Shares.

 

  •   You must pay the grant price and any applicable withholding taxes due upon
exercise by one of the methods available under the Company’s exercise
procedures, which may include (1) paying by cash or check, (2) swapping
previously-acquired mature Shares or (3) arranging a cashless exercise through
the Company’s designated broker. Please refer to the Frequently Asked Questions
(FAQs) for Stock Options for more details.

General

 

  •   The grant of this Plan award to you does not limit in any way the right of
the Company to terminate your service at any time for any reason, nor does it
guarantee you will receive Plan awards in subsequent years.

 

  •   The vesting of this award may be suspended or delayed as a result of a
leave of absence.

 

  •   In addition to the terms and conditions contained in this grant agreement,
this award is subject to the provisions of the Plan document and Prospectus as
well as applicable rules and regulations issued under local tax and securities
laws and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.

 

  •   If the Compensation Committee of the Pentair plc Board of Directors (the
“Committee”) determines that recoupment of incentive compensation paid to you
pursuant to this grant agreement is required under any law or any recoupment
policy of the Company, then your Stock Options will terminate immediately on the
date of such determination to the extent required by such law or recoupment
policy, any prior exercise of your Stock Options may be deemed to be rescinded,
and the Committee may recoup any such incentive compensation in accordance with
such recoupment policy or as required by law. The Company shall have the right
to offset against any other amounts due from the Company to you the amount owed
by you hereunder.

 

  •   The Committee may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Committee may also amend or modify
this award, but most changes will require your consent.

 

  •   As a condition to the grant of this award, you agree (with such agreement
being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this agreement will be interpreted by the Committee and that
any interpretation by the Committee of the terms of this agreement or the Plan,
and any determination made by the Committee under this agreement or the Plan,
will be final, binding and conclusive.

 

2



--------------------------------------------------------------------------------

  •   If you are an officer or other employee of the Company, you agree that, as
a key employee of the Company, you may have access to customer lists, trade
secrets and other confidential information of the Company. During your
employment or at any time after your employment ends, you agree not to disclose
or make available to any person or firm confidential information of the Company,
unless such disclosure is required by law. Any actual or threatened violation of
your duty not to divulge confidential information will entitle the Company to
legal and equitable remedies, including preliminary and permanent injunctive
relief and attorney’s fees.

 

  •   If you are an officer or other employee of the Company and this option is
designated as an “incentive stock option” and if you sell Shares which were
acquired through the exercise of this option within two years from the date of
grant or one year from the date of exercise, you must notify the Company’s stock
plan administrator of the sale to permit proper treatment of the compensation
expense.

 

  •   For purposes of this agreement, the word “Company” means Pentair plc or
any of its subsidiaries or any of their business units.

 

3